Order issued December               2012




                                     (£ourt of Appe ala
                               fth iatrict of e.v.a at allaa
                                           No. 05-12-00674-CV


                                    SOHEILA AREFKIA, Appellant
                                                    V.
                                    RAD LAW FIRM, P.C., Appellee


                                                  ORDER

        Before the Court is appellant’s December 11, 2012 motion for an extension of time. In her motion,

appellant informs the Court that her brief has been filed. Appellant filed a brief on November 8, 2012. On

November 13, 2012, the Court notified appellant that her brief was defective and instructed appellant to file

an amended brief that complies with rule of appellate procedure 38.1. See TEX. R. APP. P. 38.1. Thus, we treat

appellant’s motion as one asking for an extension of time to file an amended brief. We GRANT appellant’s

motion. Appellant shall file her amended brief on or before January 11, 2012. We caution appellant that

failure to file an amended brief on or before January 11, 2012 will result in dismissal of the appeal without

further notice. See TEX. R. APP. P. 38.8(a)(1).